Citation Nr: 0833436	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-39 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The appellant served on active duty from August 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant is seeking entitlement to service connection 
for post-traumatic stress disorder (PTSD).

In May 2004, the appellant filed his present claim seeking 
service connection for PTSD.

In October 2004, the RO issued a rating decision which denied 
service connection for PTSD.  The stated basis for this 
decision was that there was no evidence of any participation 
by the appellant in combat operations, or any verifiable 
stressors.  The appellant subsequently filed a timely notice 
of disagreement with this decision in November 2004.  See 38 
C.F.R. § 20.302(a) (2007).  Thereafter, additional evidence 
was received relating to the appellant's claimed inservice 
stressors, including evidence from the U.S. Army & Joint 
Services Records Research Center (JSRRC).

In November 2005, the RO issued a statement of the case (SOC) 
holding that compensation for service connection for PTSD 
remained denied.  In reaching this conclusion, the RO's SOC 
indicated that compensation for PTSD remained denied pursuant 
to a prior final determination to bar payment of any VA 
gratuitous benefits based upon the appellant's character of 
discharge.  The appellant subsequently filed a timely 
substantive appeal in December 2005.  See 38 C.F.R. § 
20.302(b) (2007).  In his substantive appeal, the appellant 
indicated that he wanted a chance to explain his prior 
discharge.

In March 2006, the appellant's representative argued that the 
RO had failed to properly develop or adjudicate the 
appellant's claim seeking service connection for PTSD.  
Specifically, the appellant's representative argued that the 
issue of service connection for PTSD must be properly 
addressed prior to the issue of whether compensation, medical 
treatment, or both will be granted based on the 
administrative facts of the case.

After reviewing the appellant's claims folder, the Board 
finds there is a further duty to assist the appellant with 
his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  

Specifically, the Board finds that during the course of this 
appeal the appellant has effectively raised the issue of 
whether new and material evidence has been submitted 
sufficient to reopen the previous determination, made in July 
1978, that the character of the appellant's discharge is a 
bar to the receipt of benefits administered by the Department 
of Veterans Affairs (VA), except health care benefits 
authorized by Chapter 17, Title 38, United States Code.  See 
D'Amico v. West, 209 F.3d 1322 (2000) (concluding that based 
on the language of the statute and the pertinent legislative 
history, the new and material evidence requirement set forth 
in 38 U.S.C.A. § 5108 applied to the reopening of claims that 
were disallowed for any reason).  This issue is inextricably 
intertwined with the issue currently on appeal, which is 
entitlement to service connection for PTSD.  See Parker v. 
Brown, 7 Vet. App. 116 (1994) (finding that a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board).  Accordingly, the appellant's newly raised claim 
should be addressed by the RO prior to the Board's 
consideration of the issue service connection for PTSD 
presently on appeal.

As for the issue of service connection for PTSD, the Board 
points out that the Administrative Decision, dated in August 
1978, noted that the appellant remained "entitled to health 
care benefits under Chapter 17, 38 U.S.C., for any disability 
determined to be service connected."  See 38 C.F.R. § 3.360 
(2007).   Thus, the Board finds merit in the argument 
proffered herein by the appellant's representative.  
Accordingly, for the purpose of clarity, the issue currently 
on appeal should be recharacterized as entitlement to service 
connection for PTSD, to include for compensation and for 
treatment purposes.

Accordingly, the case is remanded for the following action:

1.  For both of the issues addressed 
herein, the RO must provide notice as 
required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

As for the issue of whether new and 
material evidence has been submitted 
sufficient to reopen the previous 
determination that the character of the 
appellant's discharge is a bar to the 
receipt of benefits administered by the 
Department of Veterans Affairs, except 
health care benefits authorized by 
Chapter 17, Title 38, United States Code, 
the notice must meet the requirements set 
out in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

2.  The RO must then adjudicate, separate 
from the issue on appeal, the matter of 
whether new and material evidence has 
been submitted sufficient to reopen the 
previous determination that the character 
of the appellant's discharge is a bar to 
the receipt of benefits administered by 
the Department of Veterans Affairs, 
except health care benefits authorized by 
Chapter 17, Title 38, United States Code.  
If this issue is denied, the appellant 
and his representative must be advised of 
the decision and of his appellate rights.  
If the appellant expresses disagreement 
with this decision and submits a 
substantive appeal after the issuance of 
a statement of the case, the issue must 
be returned to the Board with the other 
issue already in appellate status.

3.  After completing any additional 
necessary development, the RO must 
readjudicate the issue of service 
connection for PTSD, to include for 
compensation and for treatment purposes.  
If the claim remains denied, a 
supplemental statement of the case must 
be provided to the appellant and his 
representative.  After the appellant and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


